Exhibit 10.1

SEVERANCE AGREEMENT AND GENERAL RELEASE

This Severance Agreement and General Release (this “Agreement”) is made and
entered into by Charles S. Walker (“Employee”) and Live Nation Worldwide, Inc.,
formerly known as SFX Entertainment, Inc. (“Employer”). Employee and Employer
are also parties to that certain Employment Agreement dated as of May 1, 2006
(the “Employment Agreement”).

1. CONSIDERATION FOR AGREEMENT FROM EMPLOYER

1.1 Employee’s employment with Employer is severed effective January 23, 2007
(the “Severance Date”).

1.2 In return for this Agreement and in full and final settlement, compromise
and release of all of Employee’s claims (as described in Section 2 below),
Employer agrees that, at Employer’s sole option, Employer will, within ten
(10) days of the Severance Date, either (i) pay to Employee a cash lump sum
severance payment in the amount of $537,200, less applicable federal and state
withholding and all other ordinary payroll deductions, or (ii) cause twenty
percent (20%) of all stock options previously granted to Employee, and not
heretofore vested, to immediately vest, with such vested stock options under
this clause (ii) to be exercisable by Employee for a period of three (3) months
from the Severance Date. In addition to the foregoing, and in the ordinary
course following the execution hereof, Employer shall also pay Employee (A) the
amount of any unreimbursed business expenses incurred by Employee in the course
of his employment and not reimbursed prior to the execution hereof, (B) any
accrued but unused vacation pay and (C) Employee’s salary through the Severance
Date.

1.3 Section 8(d)(1)(A) of the Employment Agreement provides that if Employer
terminates the Employment Agreement for “Cause” or Employee terminates the
Employment Agreement for “Good Reason” (as each such term is defined therein)
then, among other things, any stock options granted to Employee pursuant to
Section 3(f) of the Employment Agreement during the term of the Employment
Agreement shall vest at a rate of twenty percent (20%) per year up to the date
of termination. Notwithstanding the potential acceleration of vesting agreed to
by Employer pursuant to Section 1.2 above, Employee and Employer hereby
acknowledge and agree (i) that Employee is terminating his employment with
Employer of his own volition in order to pursue other business opportunities;
(ii) accordingly, the termination of the Employment Agreement is neither by
Employer for “Cause” nor by Employee for “Good Reason,” and (iii) but for this
Agreement, Employee would not be entitled to any additional compensation from
Employer beyond those payments required by Section 8(c) of the Employment
Agreement.

2. EMPLOYEE’S RELEASE OF CLAIMS

2.1 Except for the obligations created by this Agreement, Employee hereby
irrevocably and unconditionally releases and forever discharges Employer and all
of its past, present and future parents, subsidiaries and affiliates and their
employees, officers, directors, agents, insurers and legal counsel
(collectively, the “Employer Parties”) from any and all claims, demands, causes
of action and liabilities of any nature, both past and present, known and
unknown, resulting from any act or omission of any kind occurring on or before
the date of execution of this Agreement which arise under contract or common law
or under any federal, state or local law, regulation or ordinance. Employee
understands and agrees that this release of claims includes, but is not limited
to, the following: all claims, demands, causes of action and liabilities for
past or future loss of pay, wages, commissions, bonuses, paid time off or
benefits, expenses, damages for pain and suffering, punitive damages,
compensatory damages, attorneys’ fees, interest, court costs, physical or mental
injury, damage to reputation and any other injury, loss, damage or expense or
equitable remedy of any kind whatsoever.

2.2 Employee additionally hereby irrevocably and unconditionally releases and
forever discharges the Employer Parties from any and all claims, demands, causes
of action and liabilities arising out of or in any way connected with, directly
or indirectly, Employee’s hiring, employment with Employer, severance of
employment with Employer, or any incident related thereto, including, without
limitation, Employee’s treatment by Employer or any other person and the terms
and conditions of Employee’s employment.

2.3 This release covers both claims that Employee knows about and those that
Employee may not know about. Employee expressly waives all rights afforded by
any statute which limits the effect of a release with respect to unknown claims.
Employee understands the significance of Employee’s release of unknown claims
and Employee’s waiver of statutory protection against a release of unknown
claims, including, without limitation, claims otherwise protected under
California Civil Code Section 1542 (“Section 1542”) or any other applicable
similar state or federal law. Section 1542 provides: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.”

3. OTHER UNDERSTANDINGS, AGREEMENTS AND REPRESENTATIONS

3.1 Employee agrees that this Agreement binds Employee and also binds Employee’s
spouse, children, heirs, executors, administrators, assigns, agents, partners,
successors in interest and all other persons and entities in privity with
Employee. Employer agrees that this Agreement binds Employer and also binds
Employer’s affiliates, subsidiaries, predecessors, successors, assigns,
officers, directors and all other persons and entities in privity with Employer.

3.2 Each party agrees and represents that he or it will not make or cause to be
made any derogatory, negative or disparaging statements, verbally,
electronically, in writing or in any other form about the other (and, in the
case of the Employer, its businesses or its employees).

3.3 Employee acknowledges that during the course of Employee’s employment with
Employer, Employee had access to the confidential and proprietary information of
Employer. Employee therefore agrees that for one (1) year following the
Effective Date of this Agreement, Employee will not directly or indirectly, ask
or encourage any employee(s) of Employer to leave their employment with Employer
or solicit any current employee(s) of Employer for employment. Employee agrees
that Employee will make any subsequent employer aware of this non-solicitation
obligation.

3.4 Employee acknowledges that: (a) Employee received this Agreement on
January 18, 2007 (the “Receipt Date”); and (b) Employee is hereby given ten
(10) days from the Receipt Date (January 28, 2007) (the “Expiration Date”) to
consider signing this Agreement (and Employee may, but is not required to, sign
the Agreement at any time prior to the Expiration Date). The “Effective Date” of
this Agreement shall be the date on which it is signed by Employee.

3.5 Each party agrees that, if any single section or clause of this Agreement
should be found invalid or unenforceable, it shall be severed and the remaining
sections and clauses enforced in accordance with the intent of this Agreement.

3.6 This Agreement contains the entire understanding between Employee and
Employer and supersedes all prior agreements and understandings relating to the
subject matter of this Agreement; provided, however, that any prior written
agreements related to restrictive covenants and/or arbitration shall remain in
full force and effect. This Agreement shall not be modified, amended or
terminated unless such modification, amendment or termination is executed in
writing by Employee and an authorized representative of Employer.

3.7 Employee acknowledges that during the course of Employee’s employment with
Employer, Employee had access to the confidential and proprietary information of
Employer. This confidential information includes sales lists, customer lists,
pricing information, future business events and opportunities and other
information Employer treats as confidential. Employee agrees that Employee will
not disclose or use Employer’s confidential or proprietary information. Employee
understands that Employer may seek from a court of competent jurisdiction an
injunction to prohibit such disclosure. Employee agrees to return any and all
property and/or information belonging to or relating to Employer or Employer’s
business in Employee’s possession on or before the Severance Date. Further, to
the extent Employee executed an agreement with Employer restricting Employee’s
disclosure or use of Employer’s confidential or proprietary information,
Employee hereby agrees to comply with Employee’s obligations set forth in such
agreement.

3.8 This Agreement may be pled as a full and complete defense and may be used as
the basis for an injunction against any action, suit or proceeding that may be
prosecuted, instituted or attempted by either party in breach thereof.

3.9 Nothing in this Agreement shall be construed as an admission or any
liability or any wrongdoing by any party to this Agreement. This Agreement shall
not be construed against any party on the grounds that such party drafted the
Agreement.

3.10 Employee represents and certifies that Employee: (a) has received a copy of
this Agreement for review and study and has had ample time to review it before
signing; (b) has read this Agreement carefully; (c) has been given a fair
opportunity to discuss and comment on the terms of this Agreement;
(d) understands its provisions; (e) understands that Employee has the right to
consult with an attorney; (f) has determined that it is in Employee’s best
interest to enter into this Agreement; (g) has not been influenced to sign this
Agreement by any statement or representation by Employer not contained in this
Agreement; and (h) enters into this Agreement knowingly and voluntarily.

IN WITNESS WHEREOF, the parties have duly executed and delivered this Severance
Agreement and General Release as of the dates written below.

EMPLOYEE

         
Date: January 18, 2007
  /s/ Charles S. Walker  

 
             

 
       
 
  Charles S. Walker  

 
            LIVE NATION WORLDWIDE, INC.

 
       
Date: January 18, 2007
  By:   /s/ Michael Rapino
 
       
 
  Name:
Title:   Michael Rapino
President and Chief Executive Officer
 
       

